J-S43004-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    VALERIE ELIZABETH TOOMEY                   :   No. 1781 WDA 2019

              Appeal from the Order Entered November 20, 2019
      In the Court of Common Pleas of Butler County Criminal Division at
                       No(s): CP-10-CR-0001617-2018


BEFORE: SHOGAN, J., STABILE, J., and KING, J.

MEMORANDUM BY SHOGAN, J.:                             FILED JANUARY 05, 2021

       The Commonwealth appeals from the order entered November 20,

2019, in the Court of Common Pleas of Butler County, denying its motion in

limine seeking to have the victim’s statement admitted as evidence at trial.1

We reverse.



____________________________________________


1  Under Pa.R.A.P. 311(d), in criminal cases the Commonwealth has a right to
appeal an interlocutory order if the Commonwealth certifies in a notice of
appeal that that order “will terminate or substantially handicap the
prosecution.” Pa.R.A.P. 331(d). The Supreme Court of Pennsylvania has held
that we have jurisdiction to hear an appeal from an interlocutory order denying
a motion in limine that has the effect of terminating or substantially
handicapping the prosecution. Commonwealth v. Matis, 710 A.2d 12, 17
(Pa. 1998). Here, the Commonwealth has certified that the trial court’s order
denying part of their motion in limine will terminate or substantially handicap
its case. Notice of Appeal, 12/2/19, at 3. Therefore, under Pa.R.A.P. 311(d),
we have jurisdiction to hear this appeal from the trial court’s interlocutory
order.
J-S43004-20


      The trial court summarized the factual and procedural history of this

case as follows:

            By Information filed on October 4, 2018, [Appellant] is
      charged with one count of simple assault (18 Pa.C.S.A.
      § 2701(a)(1)) and one count of harassment (18 Pa.C.S.A.
      § 2709(a)(1)). [Appellant] was employed at the Butler YWCA
      personal care home and the alleged victim, Geraldine Heade,
      [(“Victim”)] age 83, was a resident of the home. The charges
      stem from an alleged encounter [Appellant] had with Mrs. Heade
      on the evening of June 22, 2018 at the personal care home.

             The case was originally scheduled for trial in January, 2019;
      then, every month thereafter, due to defense continuances or the
      Commonwealth failing to call the case for trial, jury selection was
      finally held on November 14, 2019[,] and the trial was scheduled
      to begin on November 19, 2019. On the morning of the first day
      of the jury trial, prior to the jury being sworn, the Commonwealth
      submitted a “Motion in Limine to Admit Victim’s Statement”,
      seeking to admit Mrs. Heade’s statements made to her daughter,
      Pamela Stevenson, on June 23, 2018 pursuant to the excited
      utterance and present sense impression exceptions to the hearsay
      rule. According to the motion, “the victim Geraldine Heade is
      suffering from the onset of dementia and is often unable to recall
      the events surrounding said assault.” Motion in Limine to Admit
      Victim’s Statement, para. 7, pg. 1.

             The relevant portions of the motion in relation to the exact
      statements that the Commonwealth wished to submit are as
      follows: At para. 3. - “Following the incident, victim Heade had a
      phone call from her daughter, Pamela Stevenson and relayed to
      her the events surrounding the assault.” At para. 4. “The victim’s
      daughter arrived at the residential home a few hours later to find
      the victim with bruises on her body. Photographs were then
      taken.” At para. 8. - “The Commonwealth is seeking admission of
      the victim’s statement given to her daughter and to investigating
      officer, Sgt. Benjamin Spangler, of the Butler City Police
      Department.”

            The [c]ourt held a hearing on the motion on November 19,
      2019 and the [c]ourt asked Assistant District Attorney Schultz to
      proffer the statement she wished to admit. She responded, “She,
      her daughter called her and said, she hurt me. That’s what she

                                     -2-
J-S43004-20


     specifically said to her daughter. She then—her daughter then
     went to the YWCA and her mother proceeded to say what was
     happening.” N.T., Motion in Limine, November 19, 2019, pg. 2.
     At [the] hearing, the A.D.A. explained that Mrs. Heade was no
     longer able to remember the details of the incident and therefore,
     could not testify as to them. The Court asked the A.D.A. for the
     exact statement she wished to have the daughter, Ms. Stevenson,
     testify to and the A.D.A. replied, “The aide with the scrub hat hurt
     me.” Id. at pg. 3. The A.D.A. indicated that she believed that
     statement was what prompted Ms. Stevenson to go to the YWCA
     that morning. Id. However, it is not clear from the record when
     this statement was made; that is, whether it was made during the
     phone call between Mrs. Heade and Ms. Stevenson preceding Ms.
     Stevenson’s visit to the YWCA that morning or after Ms. Stevenson
     arrived and spoke with her mother in person.1

           1If the Commonwealth had offered that statement to
           show why Ms. Stevenson went to the YWCA that
           morning and not for its truth, it would have been
           admissible.

            The Commonwealth also proffered to use a statement made
     by Mrs. Heade on September 10, 2019 at the District Magistrate’s
     office, the day scheduled for the preliminary hearing. Apparently,
     Mrs. Heade saw [Appellant] walking down the hall and stated,
     “That’s her.” Id. at pg. 4.

           At the Motion in Limine hearing, Defense Attorney Charles
     Nedz argued that the statement proffered to have been given on
     June 23, 2018 occurred several hours after the alleged incident
     occurred and was in fact part of a very detailed statement by
     Mrs. Heade to her daughter, Ms. Stevenson. Id. at pg. 6.
     Attorney Nedz read the statement prepared by Ms. Stevenson into
     the record. It follows:

           I called mom 6/23/18 in the morning. That’s the date,
           6/23/18. She was crying saying the aide with the
           scrub hat on hurt her. She said that she pulled her
           arm and now she can’t lift it. Mom said that—mom
           said—mom said she had the remote in her hand and
           said she wanted to finish watching the movie and the
           girl pulled the remote out of her hand and hurt her
           arm. Then mom said the girl pulled her up by both
           arms squeezing her that she couldn’t breathe. She

                                    -3-
J-S43004-20


              said she was saying you have to get your PJs on. That
              she didn’t—didn’t have time to wait. Mom said that
              the girl started shaking her and she was losing her
              balance. Mom—and when mom started to push off of
              her, the girl grabbed both of her arms together—
              hands together and squeezed them. And when mom
              got her hands loose, the girl started to swat at the
              back of her head and punch her in the left chest. Mom
              said she fell back into the chair and the girl left. I
              asked mom if anyone came in that night to check on
              her. And she said, no, that she sat in the chair all
              night crying in pain. I asked mom if she told anyone
              in the morning—....
Id. at pg. 10.

             At the conclusion of the hearing, the [c]ourt denied the
       motion. The Commonwealth stated that it would appeal the
       [c]ourt’s decision, whereupon the [c]ourt released the jury.

Trial Court Opinion, 1/31/20, at 1-3.

       The Commonwealth filed a timely notice of appeal. The Commonwealth

and the trial court complied with Pa.R.A.P. 1925.

       On appeal, the Commonwealth presents the following issue for our

review: “Whether the trial court erred in denying Appellant’s motion in limine

to admit Victim’s statement as an excited utterance exception to hearsay

testimony; where said statement was sufficiently contemporaneous to a

shocking and startling event as to render the statement a dependable

spontaneous reaction to said event?”2 Commonwealth’s Brief at 5.


____________________________________________


2  While the Commonwealth’s Statement of Questions Involved lists a second
issue, it states in the Argument section of its brief: “Having further reviewed
the record and corresponding law, the Commonwealth withdraws its second
issue for consideration on appeal.” Commonwealth’s Brief at 20.

                                           -4-
J-S43004-20


      In its motion in limine, the Commonwealth sought to admit testimonial

evidence pursuant to the excited utterance exception to the hearsay rule.

Commonwealth’s Brief at 11.      Specifically, the Commonwealth sought to

introduce the statement, “[T]he aide with the scrub hat hurt me,” allegedly

made by Victim to her daughter shortly after the incident. Id. In light of

Victim’s advancing dementia, the Commonwealth sought to have this

statement introduced through the testimony of Victim’s daughter. Id. at 16.

Although the incident occurred at approximately 9:00 pm on the night of

June 22, 2018, Victim made the statement to her daughter the next morning

on the phone, the first time Victim spoke to her daughter after the incident.
Id. at 16-17. When Victim shared this information with her daughter, Victim

“was very emotional, and obviously in tears.” Id. at 16. Upon seeing Victim

that day, the daughter observed bruises on Victim’s hands, arms, and

shoulders. Id. at 16. Victim’s daughter took Victim to a local hospital and

subsequently contacted the police. Id. at 16. The Commonwealth contends

that Victim in fact witnessed a startling event. Id. at 17. Further, the trial

court was required to review surrounding circumstances and consider whether

those circumstances suggest that Victim was still under the nervous

excitement of the starting event, given the facts the she was elderly, had

cognitive limitations, and lived in an assisted living facility. Id. at 17.

Furthermore, Victim spoke at her first opportunity to someone she trusted,

her daughter. Id. at 17. The Commonwealth maintains that the trial court


                                    -5-
J-S43004-20


erred in failing to consider these additional circumstances, which made

obvious the reliability of Victim’s statement. Id. at 18.

      We apply the following standard in reviewing an order denying a motion

in limine:

      When reviewing the denial of a motion in limine, we apply an
      evidentiary abuse of discretion standard of review.           See
      Commonwealth v. Zugay, 2000 Pa. Super. 15, 745 A.2d 639
      (Pa.Super.), appeal denied, 568 Pa. 662, 795 A.2d 976 (Pa.2000)
      (explaining that because a motion in limine is a procedure for
      obtaining a ruling on the admissibility of evidence prior to trial,
      which is similar to a ruling on a motion to suppress evidence, our
      standard of review of a motion in limine is the same as that of a
      motion to suppress). The admission of evidence is committed to
      the sound discretion of the trial court and our review is for an
      abuse of discretion. See Commonwealth v. Albrecht, 554 Pa.
31, 720 A.2d 693, 704 (Pa.1999) [affirmed in part, vacated in part
      on other grounds and remanded, 471 F.3d 435 (3d Cir.Pa.2006)].

Commonwealth v. Stokes, 78 A.3d 644, 654 (Pa. Super. 2013) (some

internal citations omitted).

      Pennsylvania Rule of Evidence 801 defines hearsay as follows:

      Rule 801. Definitions That Apply to This Article

      (a) Statement. “Statement” means a person’s oral assertion,
      written assertion, or nonverbal conduct, if the person intended it
      as an assertion.

      (b) Declarant.       “Declarant” means the person who made
      statement.

      (c) Hearsay. “Hearsay” means a statement that

             (1) the declarant does not make while testifying at the
             current trial or hearing; and

             (2) a party offers in evidence to prove the truth of the
             matter asserted in the statement.

                                      -6-
J-S43004-20



Pa.R.E. 801.

      Pennsylvania Rule of Evidence 803 sets forth exceptions to the hearsay

rule, in pertinent part, as follows:

      Rule 803.   Exceptions to the Rule Against Hearsay—
      Regardless of Whether the Declarant Is Available as a
      Witness

      The following are not excluded by the rule against hearsay,
      regardless of whether the declarant is available as a witness:

                                       * * *

      (2) Excited Utterance. A statement relating to a startling event
      or condition, made while the declarant was under the stress of
      excitement that it caused. ...

Pa.R.E. 803(2).

      The Comment to Pa.R.E. 830(2), related to excited utterances, states:

      This exception has a more narrow base than the exception for a
      present sense impression, because it requires an event or
      condition that is startling. However, it is broader in scope because
      an excited utterance (1) need not describe or explain the startling
      event or condition; it need only relate to it, and (2) need not be
      made contemporaneously with, or immediately after, the startling
      event. It is sufficient if the stress of excitement created by the
      startling event or condition persists as a substantial factor in
      provoking the utterance.

      There is no set time interval following a startling event or
      condition after which an utterance relating to it will be
      ineligible for exception to the hearsay rule as an excited
      utterance. In Commonwealth v. Gore, 396 A.2d 1302, 1305
      (Pa. Super. 1978), the court explained:

            The   declaration    need    not   be     strictly
            contemporaneous with the existing cause, nor is
            there a definite and fixed time limit ... Rather,
            each case must be judged on its own facts, and

                                       -7-
J-S43004-20


           a lapse of time of several hours has not negated
           the characterization of a statement as an
           “excited utterance.” ... The crucial question,
           regardless of the time lapse, is whether, at the
           time the statement is made, the nervous
           excitement continues to dominate while the
           reflective processes remain in abeyance.

Pa.R.E. 803(2), comment (emphases added).

     Our Supreme Court has consistently defined “excited utterance” as:

     [A] spontaneous declaration by a person whose mind has been
     suddenly made subject to an overpowering emotion caused by
     some unexpected and shocking occurrence, which that person has
     just participated in or closely witnessed, and made in reference to
     some phase of that occurrence which he perceived, and this
     declaration must be made so near the occurrence both in time and
     place as to exclude the likelihood of its having emanated in whole
     or in part from his reflective faculties.

Commonwealth v. Keys, 814 A.2d 1256, 1258 (Pa. Super. 2003).

     In determining whether a statement is an excited utterance, we have

considered the following:

     1) whether the declarant, in fact, witnessed the startling event;
     2) the time that elapsed between the startling event and the
     declaration; 3) whether the statement was in narrative form
     (inadmissible); and, 4) whether the declarant spoke to others
     before making the statement, or had the opportunity to do so.
     These considerations provide the guarantees of trustworthiness
     which permit the admission of a hearsay statement under the
     excited utterance exception. It is important to note that none
     of these factors, except the requirement that the declarant
     have witnessed the startling event, is in itself dispositive.
     Rather, the factors are to be considered in all the
     surrounding circumstances to determine whether a
     statement is an excited utterance.

     The crucial question, regardless of the time lapse, is
     whether, at the time the statement is made, the nervous


                                    -8-
J-S43004-20


       excitement continues to dominate while the reflective
       processes remain in abeyance.

Keys, 814 A.2d at 1258 (internal citations and quotation marks omitted).

       In explaining its reasons for denying the motion in limine, the trial court

stated:

              After reviewing the requirements of the exceptions . . ., the
       [c]ourt concludes that the issues raised on appeal are without
       merit. It is believed that the incident occurred on the evening of
       June 22, 2018[,] at approximately 9:00 p.m. and the victim’s
       statements were made sometime on the morning of June 23,
       2018. . . . . The excited utterance exception fails because the
       victim gave a detailed account of the incident the next morning
       after she had time to reflect and the “stress of excitement created
       by the startling event or condition” was not a “substantial factor
       in provoking the utterance.”

Trial Court Opinion, 1/31/20, at 3-4.3

       We disagree with the trial court. The evidence of record establishes that

Victim, at the time of the statement to her daughter, was still dominated by

the nervous excitement of the event. At the hearing on the motion in limine,

the evidence established that daughter spoke to Victim on the morning of



____________________________________________


3  We also note that the trial court stated that the Commonwealth’s Pa.R.A.P.
1925(b) statement “does not clearly reveal what specific statements the
Commonwealth seeks to admit; nor do the issues raised on appeal disclose
those statements,” therefore constituting waiver of this issue. Trial Court
Opinion, 1/31/20, at 3. The trial court further opined, in the alternative, that
it would surmise that the statement “The aide with the scrub hat on hurt me,”
is the statement the Commonwealth sought to admit through its offer of proof.
Id. We find that the statement sought to be admitted by the Commonwealth,
“[T]he aide with the scrub hat on hurt me,” was made sufficiently clear at the
hearing on the motion in limine, and we will proceed with our analysis as to
that statement only. Thus, we do not find the issue to be waived.

                                           -9-
J-S43004-20


June 23, 2018. N.T., 11/19/13, at 10. During that conversation, Victim was

crying and said, “[T]he aide with the scrub hat on hurt me.” Id. at 3, 10. The

incident occurred at 9:00 p.m. on the evening before this conversation. Id.

at 6. Victim stated that she had been up all night crying in pain after the

incident, and that no one had checked on her overnight. Id. at 10.   The

evidence also indicated that Victim said she was afraid to say anything to the

staff at the facility because they might get mad and hurt her again. Id. at 10.

Victim’s assertion resulted in her daughter proceeding to the assisted living

facility and an investigation ensued. Id. at 3. When her daughter arrived at

the facility, Victim again reiterated that the aide hurt her. Id.

       As case law outlines, “[F]actors are to be considered in all the

surrounding circumstances to determine whether a statement is an excited

utterance.” Keys, 814 A.2d at 1258. In the case herein, it is undisputed that

a startling event occurred.4       While there was a lapse of time between the

incident and Victim’s statement to her daughter, the lapse of time alone is not

dispositive. As has been explained, “The crucial question, regardless of the

time lapse, is whether, at the time the statement is made, the nervous

excitement continues to dominate while the reflective processes remain in

abeyance.” Keys, 814 A.2d at 1258. The evidence presented at the hearing


____________________________________________


4  At the hearing, the trial court stated: “That—the question is whether or not
it’s—the event is such an event that would cause someone to make an excited
utterance. And I don’t think there is any question that the allegations here
that an elderly person is injured meets that criteria.” N.T., 11/19/19, at 8.

                                          - 10 -
J-S43004-20


indicates that at the time the statement was made by Victim to her daughter,

that the nervous excitement from the event continued to dominate Victim,

while her reflective processes remained in abeyance. Victim was elderly, had

declining cognition, and resided in a nursing home, likely having limited ability

to contact a trusted individual.   The evidence reflected that Victim stayed

awake crying through the night, and no one checked on her.            Thus, the

evidence supports the conclusion that Victim remained under the “nervous

excitement” of the event, and that she did not speak to other individuals

before making the statement. Further, Victim stated that she did not feel safe

speaking of the incident to other staff members for fear of retaliation. Victim’s

conversation with her daughter in the morning after the incident was Victim’s

first opportunity to speak to a trusted individual. This Court has held that in

circumstances where time has elapsed between an incident and the reporting

of the incident by a child to a trusted adult at first given opportunity, such

passage of time does not result in inadmissibility of statement under the

excited utterance exception. Commonwealth v. Sherwood, 982 A.2d 483,

496 (Pa. 2009). Given all of the surrounding circumstances in this case, we

cannot agree the amount of time that elapsed should preclude admission of

Victim’s statement.

      Thus, we conclude the trial court abused its discretion in denying the

Commonwealth’s motion in limine to introduce the statement, “[T]he aide with

the scrub hat on hurt me.”     Obviously, the finder-of-fact can consider the


                                     - 11 -
J-S43004-20


veracity of that statement, as with any other statement entered into evidence,

in determining Appellee’s guilt or innocence.

      Order reversed. Case remanded. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/5/2021




                                    - 12 -